Motion for Rehearing Granted, Relief Denied, and Supplemental Majority and
Dissenting Opinions on Rehearing filed March 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00991-CV

                        DHI HOLDINGS, LP, Appellant
                                        V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
    MORGAN STANLEY ABS CAPITAL I INC. TRUST 2006-HE3,
  MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-HE3;
 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
  MORGAN STANLEY ABS CAPITAL I INC. TRUST 2006-HE3; AND
        SPECIALIZED LOAN SERVICING, LLC, Appellees

                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-06668

       SUPPLEMENTAL DISSENTING OPINION ON REHEARING

      For the reasons stated in my dissent on original submission, I would grant the
relief requested in appellant’s motion for rehearing. See DHI Holdings, LP v.
Deutsche Bank Nat’l Tr. Co. as Tr. for Morgan Stanley ABS Capital I Inc. Tr. 2006-
HE3, Mortgage Pass-Through Certificates, Series 2006-HE3, No. 14-19-00991-CV,
2021 WL 5071472, at *5 (Tex. App.—Houston [14th Dist.] Nov. 2, 2021, no pet.
h.) (Zimmerer, J., dissenting).




                                       /s/       Jerry Zimmerer
                                                 Justice



Panel consists of Justices Bourliot, Zimmerer, and Spain (Spain, J., Majority).




                                             2